significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar 2mn2 to cpra to in re request to extend amortization periods under e for this letter constitutes notice that the request to extend the amortization periods for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code the code and sec_304 a of the employee_retirement_income_security_act_of_1974 erisa of the plan has been granted the extension is granted for a period of four plan years and is effective for amortization periods for unfunded liabilities of the plan for the plan_year beginning the extension has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period required to amortize any unfunded_liability described in sec_412 of the code of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended fora period of four plan years under sec_412 of the code and sec_304 of erisa the plan is a defined_benefit_plan that is also a muitiemployer plan as defined under sec_414 of the code sec_412 of the code and sec_304 erisa provide that in the case of a multiemployer_plan the interest rate applicable for any plan_year under any arrangement entered into by the secretary in connection with a granted extension is the rate determined under code sec_6621 sec_6621 of the code provides that the applicable_rate is the federal_short-term_rate as determined under code sec_1274 any such rate shall be rounded to the nearest whole percent sec_1274 of the code provides that the federal_short-term_rate shall be the rate determined by the secretary based on the average market yield on outstanding marketable obligations of the united_states with remaining periods of 2b maturity of three years or less the board_of trustees adopted an amendment the effective amendment’ which in part improved plan benefits from dollar_figure credit to dollar_figure er year of future service_credit this improvement applied to all years worked by active participants both prior and future years effective the board_of trustees adopted an amendment the amendment which in part provided a thirteenth check each year to retirees ' the and amendments were made based on the advice ot tne actuarial firm that provided services to the plan from to subsequently the board_of trustees of the plan instituted legal action against the actuarial firm alleging that the actuarial firm's advice was based on inappropriate actuarial assumptions and calculations and that the and amendments should have been deemed unaffordable per year of future service the arbitrator found for the trustees of the plan and on on an agreement was reached between the plan and the actuarial firm that provided services to the plan whereby both parties agreed to convert the then ongoing mediation effort into an arbitration proceeding to settle the dispute by decision dated the plan received a net arbitration award in the amount of the arbitration award the market_value of plan assets as of dollar_figure back to plan assets as of accrued liability of the plan as of received a significant infusion of cash that helped to alleviate the plan's underfunding and to increase the plan's funded ratio to approximately taking the arbitration award into account and discounting that amount assuming the valuation interest rate of the market_value of was approximately dollar_figure was dollar_figure the actuarial the plan thus was prior to and provides for an the most recent collective bargaining agreement under which contributions are required to be made to the plan is effective through hourly contribution rate of dollar_figure this agreement originally did not provide for an increase in the hourly contribution rate according to the information received the hourly contribution rate needed to cover the net charges to the funding_standard_account for the plan_year was approximately dollar_figure in date the contributing employers and the plan's trustees reached the following agreements in an effort to help alleviate the funding problem the employers agreed to incresse their contribution rate by dollar_figure per hour above the previously negotiated rate effective originally designated for a defined_contribution_plan into the plan effective the active employees also agreed to allocate an extra dollar_figure per hour to the plan out of their wage increase additionally a change was approved effective it was agreed that active employees would direct dollar_figure per hour with respect to the accrual of future_benefits which reduced the maximum annual credit from years to years and provided that a full year_of_service would accrue by the completion of big_number hours_of_service rather than big_number hours the number of employers contributing to the plan fluctuates on a monthly basis but has remained fairly stable at approximately similarly the number of active employees has remained relatively stable during the period from to fluctuating between a low of employees in the plan_year and a high of there were a total of plan employees in the plan_year as of employers during the period from to inactive participants in the active participants and upon our request numerous funding projections for the plan were submitted to the service based on various possible extension periods of ten years or less under sec_412 of the code these projections demonstrated that without any extension granted under sec_412 of the code and sec_304 of erisa the plan is projected to have an accumulated_funding_deficiency by with the accumulated_funding_deficiency projected to increase each year thereafter extensions of five years or longer provided rapidly increasing projected credit balances and significantly lower annual required charges to the funding_standard_account however extensions of two or three years provided limited relief that did not significantly affect the longer-term funding requirements of the plan based on the information submitted a four-year extension is projected to provide moderate increases in the credit balance each year beyond the first statutory factor that was considered in whether or not to grant an extension of amortization periods under code sec_412 and sec_304 of erisa was whether or not the failure to grant an extension would result in a substantial risk to the voluntary continuation of the plan or a substantial curtailment of pension benefit levels or employee compensation based on the information submitted the plan is projected to have large accumulated funding deficiencies in and in subsequent years unless an extension is granted accumulated funding deficiencies in a multiemployer_plan may serve to discourage new employers from participating in the plan and may serve to encourage current employers to withdraw from the plan rather than incur increasing costs due to the excise_taxes that may be imposed on the amounts of any funding deficiencies accordingly the failure to permit an extension under code sec_412 and sec_304 of erisa could result in a substantial risk to the voluntary continuation of the plan in analyzing whether or not the failure to grant an extension would result in a substantial curtailment of pension benefit levels or employee compensation the current hourly contribution rates were considered along with the hourly contribution rate needed to cover the net charges to the funding_standard_account the current hourly contribution rate of dollar_figure _ including the increases mentioned above over the current negotiated collectively bargained rate falls well short of the hourly contribution rate needed to cover the net charges for the plan_year dollar_figure magnitude wouid result in a substantial curtailment of employee compensation additionally increases of this magnitude could encourage employees to look elsewhere for employment that would further complicate the plan’s funding problems and could possibly lead to the failure of the plan plan failure would result in a substantial curtailment of pension benefit levels for plan participants further increases of this zy g the second statutory factor that was considered in whether or not to grant an extension of amortization periods under code sec_412 and sec_304 of erisa was whether or not the failure to permit an extension would be adverse to the interests of plan participants in the aggregate the failure to permit an extension could encourage employer withdrawal for reasons mentioned above as well as encouraging employees to look for other employment for reasons mentioned in the preceding paragraph either scenario could lead to decreased year-to-year contributions eventually causing the plan to fail which would be adverse to the interests of plan participants in the aggregate based on the projections provided including projections of the funding_standard_account credit balance and asset and accrued liability calculations an extension of the amortization period for the unfunded liabilities of the plan for a period of four years encourages the voluntary continuation of the plan and is not adverse to the interests of plan participants in the aggregate your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while an extension under sec_412 is in effect a copy of this letter should be attached when filing an amended schedule b actuarial information of form_5500 for the plan_year beginning we have sent a copy of this letter to the area manager in this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this matter please contact sincerely yours pot t volt paul t shultz director employee_plans rulings agreements o2 yf
